 Case 3:20-cr-01741-JLS Document 53 Filed 05/19/21 PageID.96 Page 1 of 1



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     United States Of America,                   CASE NO.: 20-CR-1741-JLS
10
                         Plaintiff,              Hon. Janis L. Sammartino
11
           v.                                    ORDER CONTINUING MOTION
12                                               HEARING/TRIAL SETTING
     Ana Cristina Casillas,
13
                         Defendant.
14
15
16         IT IS HEREBY ORDERED that the Motion Hearing/Trial Setting currently
17   set for May 28, 2021 at 1:30 p.m. be continued to July 2, 2021 at 1:30 pm. The Court
18   further orders that the time necessary for the continuance is excluded under the Speedy
19   Trial Act to allow defense counsel to prepare and in the interests of justice.
20         SO ORDERED.
21
     Dated: May 19, 2021
22
23
24
25
26
27
28
